Exhibit 10.14
December 23, 2008
Global Consumer Acquisition Corp.
1370 Avenue of the Americas, Floor 28
New York, NY 10019
      Re:     Resignation from the Board of Directors of Global Consumer
Acquisition Corp.
Ladies and Gentlemen:
Each of the undersigned hereby resigns as a member of the board of directors of
Global Consumer Acquisition Corp. (the “Company”), as well as any other position
he may hold with the Company, each effective as of the date hereof. You hereby
acknowledge and accept the resignation of each of the undersigned from all such
positions.
You agree that each of the undersigned will retain all rights and title, free
and clear of all liens and encumbrances imposed by the Company, Hayground Cove
Asset Management or their respective affiliates (other than the undersigned), to
the 25,000 shares of the Company’s common stock (the “Founder Shares”) issued to
him in connection with his service on the board of directors of the Company, and
that you hereby relinquish any and all rights to redeem or repurchase any
Founder Shares. You further agree that concurrently with the execution and
delivery of this letter agreement you are delivering a stock certificate to each
of the undersigned (or his designee) representing the 25,000 Founder Shares
issued to him.
You further agree that (i) the Company shall maintain directors and officers’
liability insurance that names each of the undersigned as an insured under such
policies for a period of six (6) years following the date of this letter
agreement at a level and containing terms (including, but not limited to,
amounts, deductibles, scope and exclusions) at least as favorable as in the
existing policies of the Company covering the Company and its directors and
officers; provided that the Company may substitute therefor a single premium
tail coverage with respect to such directors’ and officers’ liability insurance
for such 6 (six) year period at a level and containing terms (including, but not
limited to, amounts, deductibles, scope and exclusions) at least as favorable as
in the existing policies of the Company covering the Company and its directors
and officers, and (ii) the Company shall provide each of the undersigned with
all indemnification rights to which he was entitled to receive as an officer or
director of the Company or any affiliate thereof under the Amended and Restated
Certificate of Incorporation and the Bylaws of the Company and any other
organizational documents of the Company (or any affiliate thereof) (such Amended
and Restated Certificate of Incorporation and Bylaws of the Company and such
other organizational documents are hereinafter referred to collectively as the
“Organizational Documents”), under applicable law and under the applicable
Indemnification Agreement, dated as of October 3, 2007, between the Company and
each of the undersigned (the “Indemnification Agreements”). It is expressly
acknowledged and agreed by the Company that each of the Indemnification
Agreements continues in full force and effect, that Section 8(b) of each of the
Indemnification Agreements shall not be interpreted to apply to a counterclaim,
cross-claim or third party claim brought in any Proceeding (as defined in the
Indemnification Agreements) and that, without limiting any rights of any of the
undersigned or any

 



--------------------------------------------------------------------------------



 



obligations of the Company, the Company shall indemnify and advance expenses to
each of the undersigned in connection with any counterclaim, cross-claim or
third party claim in any threatened, pending or completed action or suit in
which any of the undersigned is involved by reason of the fact that he is or was
a director or officer of the Company, or is or was a director or officer of the
Company serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, or employee
benefit plan to the fullest extent permitted by (i) applicable law on the date
hereof, and to such greater extent as applicable law may hereafter permit or
(ii) the Organizational Documents in effect on the date hereof. No amendment to
any of the Organizational Documents shall in any way modify or limit the
obligations of the Company to indemnify each of the undersigned and advance
expenses to each of them, in each case (i) to the fullest extent permitted by
applicable law on the date hereof, and to such greater extent as applicable law
may hereafter permit, and (ii) as provided under the Organizational Documents
and Indemnification Agreements in effect on the date hereof. Without limiting
the foregoing, in the event that during the period that is six (6) years
following the date of this letter agreement the Company (i) purchases a single
premium tail policy covering any or all of its then-current directors or
officers or (ii) obtains new coverage that is more favorable to any or all of
its then-current directors or officers than the policies of the Company in
effect as of the date hereof or otherwise modifies the existing directors and
officers’ liability insurance policies of the Company covering the Company and
its directors and officers in a manner that makes such policies more favorable
to its then-current directors or officers than the policies of the Company in
effect as of the date hereof, the Company will provide that such tail policy,
new coverage or modification covers or is otherwise applicable to each of the
undersigned.
Immediately following the resignation of the undersigned directors, Andrew
Nelson, Richard Coles, Michael Frankel and Mark Schulhof will be appointed to
the Board of Directors of the Company so that the full Board of Directors of the
Company will consist of Jason Ader, Andrew Nelson, Richard Coles, Michael
Frankel and Mark Schulhof.
If any term or provision of this letter agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, such term or
provision shall be enforced to the maximum extent permitted by law, and all
other terms and provisions of this letter agreement shall nevertheless remain in
full force and effect.
This letter agreement and the Indemnification Agreements constitute the entire
agreement among us with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among us with
respect to the subject matter hereof.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



Sincerely,

             
 
Robert M. Foresman
     
 
Carl H. Hahn    
Director
      Director    
 
           
 
Philip A. Marineau
     
 
Steven Westly    
Director
      Director    

Agreed to and Acknowledged
as of the date first written above:
GLOBAL CONSUMER ACQUISITION CORP.

         
By:
       
 
       
 
  Name: Jason N. Ader    
 
  Title:    

 